DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.

Allowable Subject Matter
Claims 1-3, 9-11, 17-19, and 21-25 are allowed over the prior art of record in light of the arguments and amendments submitted in RCE filed on 11/04/2021.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not reasonably show or suggest the claimed method for making an automobile trim component.
The closest prior art of record is Tochioka (U.S Patent 6552095B1). Similar to the claimed invention, Tochioka is drawn to a method of manufacturing a skin-foam-substrate structure. Tochioka discloses all the limitations of the instant claim 1, with the exception of the steps of the “foamable polymer resin comprising crosslinked polypropylene having a gel content in the range of 15% to 85% and metal particles wherein the metal particles are present in the mixture at 5 to 20 wt.%” and further, “maintaining the skin and substrate at room temperature plus no more than a 30oF 
Some of these features are known individually in other prior art references, such as Rubens (U.S Patent 3086247), Leatherman (U.S Patent 4969968), and Shimura (U.S PG Pub 20170002167A1). Rubens discloses metal particles, in the weight range as claimed, being present in a foamable composition used to join plastic materials. Rubens also discloses heating the foamable composition for 30 seconds or so, but does not explicitly disclose that the foaming is completed in 60 seconds or less. Leatherman discloses the step of inductively heating metal particles via the electromagnetic induction field to heat the polymer resin in order to join two plastic materials. Shimura discloses the foamable polymer resin being a crosslinked polypropylene and the gel content being as instantly claimed, and further discloses the density of the foam layer to be as instantly claimed. However, the prior art as a whole fails to disclose the totality of the claimed invention. 
Specifically, the prior art as a whole fails to disclose the limitations of “maintaining the skin and substrate at room temperature plus no more than a 30oF temperature rise” and “wherein the foaming is completed in less than or equal to 60 seconds”. In the absence of further prior art guidance it would not have been obvious to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S Patent 3803274 (drawn also to a skin layer and foamable polymer laminate).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712